Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to communications filed on 8/16/2021.
Claims 1-20 are pending.
Claim 16 is amended
Claims 1-20 are hereby allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests the following:  
* determine an interval for encoding the accumulated received data stored in a first memory of plurality of memories as a difference between an amount of time needed to encode accumulated received data stored in the first memory and an amount of time needed to transmit previously encoded previously accumulated data stored in other memory other than previously encoded previously accumulated data from the first memory stored in the other memory; and encode, upon an elapse of the interval the 
upon each occurrence of a first event associated with a first memory of plurality of memories, encoding received data; and queuing the encoded received data of the first memory for transmission (claim 2); and
upon a first occurrence of a first event associated with first memory, encoding  received first data stored in the first memory; upon an occurrence of a second event associated with second memory, encoding the received second data stored in the second memory; upon a second occurrence of the first event, encoding received third data stored in the first memory; and transmitting the encoded received third data and the encoded received second data in a sequential repeating loop (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/26/2021
/THORNE E WAUGH/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457